DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 38-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 38, 47, 56, 57, and 58 recite the limitation “output[ting] a model for predicting a bacteremia outcome” in the last clause. The limitation renders the claims indefinite because it is not clear whether this model corresponds to the earlier model (see preamble) or a new/different model. For the purpose of further examination, the limitation has been interpreted as “outputting the model for predicting the bacteremia outcome.”
Claims 39-46 and 48-55 depend from claims 38 and 47, respectively, and therefore inherit all of the deficiencies of claims 38 and 47 discussed above.
Claims 41-42 and 50-51 recite the limitation “the classification algorithm.” The limitation renders the claims indefinite because it is unclear whether this algorithm corresponds to one of the plurality of classification algorithms, the candidate classification algorithm, or a new/different classification algorithm. For the purpose of further examination, the limitation has been interpreted as “the plurality of classification algorithms.”
Claims 46 and 55 recite the limitation “the biomarker clinical parameter.” The limitation renders the claims indefinite because it is not clear which one of the one or more biomarker clinical parameter(s) is being referred to (note that claims 45 and 54 recite “one or more biomarker clinical parameters”). For the purpose of further examination, the limitation has been interpreted as “the one or more biomarker clinical parameters.”
Claims 46 and 55 further recite the limitation “the subject.” The limitation renders the claims indefinite because it is not clear whether this subject corresponds to the subject, one of the plurality of first subjects, or a new/different subject(s). For the purpose of further examination, the limitation has been interpreted as “the plurality of the first subjects.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 38-41, 43-45, 47-50, 52-54, and 56-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langley et al. (US 2015/0024969 A1), in view of Caraviello et al. (US 2010/0332430 A1), hereinafter referred to as Langley and Caraviello, respectively.
Regarding claim 38, Langley teaches a method of generating a model for predicting a bacteremia outcome in a subject comprising:
generating a training database storing first values of a plurality of clinical parameters and bacteremia outcomes associated with a plurality of first subjects (Langley Table 1 & ¶0059: “Models were refined using quantitative, targeted MS measurements of the 11 … the seven-feature logistic regression model was repeated in all sepsis death (n=93) compared to all sepsis survivors (n=235) … Support vector machines were used to develop a weighted model for prediction of sepsis survival and death … (87 for training and the remaining 86 for testing) to avoid testing on a trained patient”; also see Langley Tables 2-3 listing various parameters related to sepsis);
executing a plurality of variable selection algorithms to select a subset of model parameters from the plurality of clinical parameters for each variable selection algorithm (Langley ¶0056: “c-1 Plots and predictive models of survival and death in 379 patient samples by logistic regression with predictor reduction by K-means clusters, T-tests (-log10(p)>1.6) and Forest penalization, proportional prior probabilities and using genetic algorithms for variable selection”);
executing each one of a plurality of classification algorithms for one of the plurality of subsets of model parameters to generate predictions of bacteremia outcome (Langley ¶0057-¶0058: “Clinical and metabolomic biomarker classifiers were developed to predict survival or death … Metabolite classifiers predicted outcomes better than proteins or clinical variables (Data not shown) with high AUCs (Table 1)”; Langley ¶0102: “Support vector machines (SVM), both linear and with RBF kernels, were used for binary classification of sepsis survivors and deaths (SD)”; Langley ¶0104: “Community Acquired Pneumonia and Sepsis Outcome Diagnostics … Infection status and outcomes through day 28 were independently adjudicated”); and
outputting a model for predicting a bacteremia outcome, the model comprising the candidate classification algorithm with associated subset of model parameters (Langley Tables 7-8; Langley Figs. 28 & 35; also see Langley Table 1 showing the predictive modeling of metabolomic training and validation datasets).
However, Langley does not appear to explicitly teach calculating a performance metric associated with each of the plurality of classification algorithms in accordance with the predictions of bacteremia outcome and selecting a candidate classification algorithm in accordance with the performance metric.
Pertaining to the same field of endeavor, Caraviello teaches calculating a performance metric associated with each of the plurality of classification algorithms in accordance with the predictions of bacteremia outcome (Caraviello ¶0258: “this algorithm provides a measure of confidence in each classification, called "classification margin", which in some applications is as important as the classification itself. As with other decision trees, this algorithm is also very robust with respect to multicollinearity among features”); and
selecting a candidate classification algorithm in accordance with the performance metric (Caraviello ¶0213: “Subset selection algorithms, similarly to feature evaluation algorithms, rank subsets of features. In contrast to feature evaluation algorithms, however, subset selection algorithms aim at selecting the subset of features with the highest impact on the target feature, while accounting for the degree of redundancy between the features included in the subset”; Caraviello ¶0259: “it is possible to develop a model to more effectively select individuals for propagation than by other methods and to more accurately classify or predict the performance of hypothetical individuals based on a combination of feature values”).
Langley and Caraviello are considered to be analogous art because they are directed to analyzing molecular markers in a sample . It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for sepsis prognosis  (as taught by Langley) to select a classification algorithm based on performance (as taught by Caraviello) because the combination can more accurately classify or predict the results (Caraviello ¶0259).

Regarding claim 39, Langley, in view of Caraviello, teaches the method of claim 38, further comprising pre-processing data that is stored in the training database including:
determining that a first value of at least one of the plurality of clinical parameters is missing; estimating a reference value for the at least one of the plurality of clinical parameters that is missing (Langley  ¶0081: “Missing values were imputed with the observed minimum after normalization”; Caraviello ¶0213: “Subset selection algorithms are designed to be robust to multicollinearity and missing values and thus allow for selection from an initial pool of hundreds or even thousands of features”); and
storing the reference value as the first value of the at least one of the plurality of clinical parameters in the training database (Caraviello ¶0238: “These algorithms store the entire training set in memory and build a model from a set of records similar to those being tested”).

Regarding claim 40, Langley, in view of Caraviello, teaches the method of claim 38, wherein the plurality of variable selection algorithms comprise at least one of machine learning algorithm, supervised machine learning algorithm, Grow-Shrink algorithm, Incremental Association Markov Blanket algorithm, or Semi-Interleaved Hiton-PC algorithm (Note that only one of the alternative limitations is required by the claim language. Caraviello ¶0008: “Preferred methods for classification or prediction are machine learning methods”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for sepsis prognosis  (as taught by Langley) to use a machine learning algorithm (as taught by Caraviello) because the combination can use the machine to mine datasets, create features, and automatically classify or predict the target features (Caraviello ¶0009).

Regarding claim 41, Langley, in view of Caraviello, teaches the method of claim 38, wherein the classification algorithm comprises at least one of linear discriminant analysis, classification and regression tree, decision tree learning, random forest model, nearest neighbor, support vector machine, logistic regression, generated linear model, Bayesian model, or neural network (Note that only one of the alternative limitations is required by the claim language. Langley Abstract: “determining the severity of sepsis infection by analyzing the measured values in a weighted logistic regression equation”; Caraviello ¶0018: “Bayesian networks … support vector machines … decision tree algorithms”; Caraviello ¶0026: “k-nearest neighbor (IBK) algorithm”; Caraviello ¶0029: “a decision tree algorithm”).

Regarding claim 43, Langley, in view of Caraviello, teaches the method of claim 38, further comprising:
cross-validating performances of the plurality of classification algorithms (Langley ¶0057: “cross validation, with 10 percent random holdout and 100 iterations was performed”; Langley ¶0097: “Cross-validation was performed using 50 iterations and 10% sample omission”; Caraviello ¶0044: “cross-validation is used to compare algorithms and sets of parameter values.”).

Regarding claim 44,  Langley, in view of Caraviello, teaches the method of claim 38, wherein the performance metric associated with each of the plurality of classification algorithms includes at least one of a total out-of-bag (OOB) error estimate, a positive class OOB error estimate, a negative OOB error estimate, an accuracy score, or a Kappa score (Note that only one of the alternative limitations is required by the claim language. Langley Table 1: see the accuracy scores).

Regarding claim 45,  Langley, in view of Caraviello, teaches the method of claim 38, wherein the plurality of clinical parameters comprise one or more biomarker clinical parameters, one or more administration of blood products clinical parameters, one or more injury severity score clinical parameters, or a combination thereof (Note that only one of the alternative limitations is required by the claim language. Langley Tables 3-4).

Regarding claim 47, Langley, in view of Caraviello, further teaches receiving, from a second subject, a second value of at least one clinical parameter of a plurality of clinical parameters; and executing a pre-trained model for predicting a bacteremia outcome of the second subject using the second value of at least one clinical parameter (Langley ¶0059: “the seven-feature logistic regression model was repeated in all sepsis death (n=93) compared to all sepsis survivors (n=235)”; Langley ¶0097: “Cross-validation was performed using 50 iterations and 10% sample omission”), wherein the model is pre-trained by performing the operations described in claim 38. Therefore, claim 47 is rejected using the same rationale as applied to claim 38 discussed above.

Claim 48 is rejected using the same rationale as applied to claim 39 discussed above.

Claim 49 is rejected using the same rationale as applied to claim 40 discussed above.

Claim 50 is rejected using the same rationale as applied to claim 41 discussed above.

Claim 52 is rejected using the same rationale as applied to claim 43 discussed above.

Claim 53 is rejected using the same rationale as applied to claim 44 discussed above.

Claim 54 is rejected using the same rationale as applied to claim 45 discussed above.

Regarding claim 56, Langley, in view of Caraviello, further teaches a system for generating a model for predicting a bacteremia outcome in a subject comprising: one or more processors, a memory, a communication platform, a training database configure to store first values of a plurality of clinical parameters and bacteremia outcomes associated with a plurality of first subjects, a machine learning engine (Langley ¶0087: “carried out using both the X!Tandem and SEQUEST algorithms” – algorithms are run on a computer having at least one processor and memory; Caraviello ¶0137: “multiple computers running a parallelized version of a machine learning software”; Caraviello ¶0238: “These algorithms store the entire training set in memory”) configured to perform the processes described in claim 38. Therefore, claim 56 is rejected using the same rationale as applied to claim 38 discussed above.

Regarding claim 57, Langley, in view of Caraviello, further teaches a system for predicting a bacteremia outcome in a subject comprising: one or more processors, a memory, a communication platform, a training database configured to store first values of a plurality of clinical parameters and bacteremia outcomes associated with a plurality of first subjects, and a machine learning engine configure to pre-train a model for a bacteremia outcome of a subject, wherein the model is pre-trained by performing operations (Langley ¶0087, Caraviello ¶0137 & ¶0238 discussed above) described in claims 38 and a prediction engine configured to perform the operations described in claim 47. Therefore, claim 57 is rejected using the same rationale as applied to claims 38 and 47 discussed above.

Regarding claim 58, Langley, in view of Caraviello, further teaches a non-transitory computer-readable medium having information recorded thereon for generating a model for predicting a bacteremia outcome in a subject, wherein the information, when read by a computer, causes the computer to perform operations (Langley ¶0087, Caraviello ¶0137 & ¶0238 discussed above) described in claim 38. Therefore, claim 58 is rejected using the same rationale as applied to claim 38 discussed above.

Claim(s) 42 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langley et al. (US 2015/0024969 A1), in view of Caraviello et al. (US 2010/0332430 A1), and further in view of  Muthukumar et al. (US 9,982,301 B2), hereinafter referred to as Langley, Caraviello, and Muthukumar respectively.
Regarding claim 42, Langley, in view of Caraviello, teaches the method of claim 38, wherein selecting a candidate classification algorithm in accordance with the performance metric further comprises:
selecting the classification algorithm having a largest net effect providing the treatment as the candidate classification algorithm (Caraviello ¶0213: “subset selection algorithms aim at selecting the subset of features with the highest impact on the target feature, while accounting for the degree of redundancy between the features included in the subset”).
However, Langley, in view of Caraviello, does not appear to explicitly teach executing decision curve analysis (DCA) with each classification algorithm, the DCA indicating a net benefit of providing a treatment based on bacteremia outcomes generated by the classification algorithm (note that the DCA analysis evaluates the net benefit).
Pertaining to the same field of endeavor, Muthukumar teaches executing decision curve analysis (DCA) with each classification algorithm, the DCA indicating a net benefit of providing a treatment based on bacteremia outcomes generated by the classification algorithm  (Muthukumar Fig. 4 & col. 4 lines 50-67: “FIG. 4A-4B illustrate decision curve analysis to assess the clinical benefit of the 6-gene urinary cell diagnostic signature. The predicted probability for each patient from the cross validation in decision curve analysis was used to quantify the clinical benefit of the diagnostic signature in terms of the number of unnecessary biopsies that can be avoided in the diagnosis of AR”).
Langley, in view of Caraviello, and Muthukumar are considered to be analogous art because they are directed to analyzing molecular markers in a sample . It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for sepsis prognosis and classification (as taught by Langley, in view of Caraviello) to use DCA (as taught by Muthukumar) because the combination allows quantification of the clinical benefit and can avoid unnecessary biopsies (Muthukumar col. 4 lines 50-67).

Claim 51 is rejected using the same rationale as applied to claim 42 discussed above.

Claim(s) 46 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langley et al. (US 2015/0024969 A1), in view of Caraviello et al. (US 2010/0332430 A1), and further in view of  Khatri et al. (WO 2016/145426 A1), hereinafter referred to as Langley, Caraviello, and Khatri, respectively.
Regarding claim 46, Langley, in view of Caraviello, teaches the method of claim 45, wherein the biomarker clinical parameter comprises one or more of a level of epidermal growth factor (EGF) in a sample from the subject, a level of eotaxin- 1 (CCL11) in a sample from the subject, a level of basic fibroblast growth factor (bFGF) in a sample from the subject, a level of granulocyte colony-stimulating factor (G-CSF) in a sample from the subject, a level of granulocyte-macrophage colony-stimulating factor (GM-CSF) in a sample from the subject, a level of hepatocyte growth factor (HGF) in a sample from the subject, a level of interferon alpha (IFN-a) in a sample from the subject, a level of interferon gamma (IFN-y) in a sample from the subject, a level of interleukin 10 (IL- 10) in a sample from the subject, a level of interleukin 12 (IL-12) in a sample from the subject, a level of interleukin 13 (IL-13) in a sample from the subject, a level of interleukin 15 (IL-15) in a sample from the subject, a level of interleukin 17 (IL-17) in a sample from the subject, a level of interleukin 1 alpha (IL-la) in a sample from the subject, a level of interleukin 1 beta (IL-1p) in a sample from the subject, a level of interleukin 1 receptor antagonist (IL-IRA) in a sample from the subject, a level of interleukin 2 (IL-2) in a sample from the subject a level of interleukin 2 receptor (IL-2R) in a sample from the subject, a level of interleukin 3 (IL-3) in a sample from the subject, a level of interleukin 4 (IL-4) in a sample from the subject, a level of interleukin 5 (IL-5) in a sample from the subject, a level of interleukin 6 (IL-6) in a sample from the subject, a level of interleukin 7 (IL-7) in a sample from the subject, a level of interleukin 8 (IL-8) in a sample from the subject, a level of interferon gamma induced protein 10 (IP- 10) in a sample from the subject, a level of monocyte chemoattractant protein 1 (MCP-1) in a sample from the subject, a level of monokine induced by gamma interferon (MIG) in a sample from the subject, a level of macrophage inflammatory protein 1 alpha (MIP-la) in a sample from the subject, a level of macrophage inflammatory protein 1 beta (MIP-IP) in a sample from the subject, a level of chemokine (C-C motif) ligand 5 (CCL5) in a sample from the subject, a level of tumor necrosis factor alpha (TNFa) in a sample from the subject, or a level of vascular endothelial growth factor (VEGF) in a sample from the subject (Note that only one of the alternative limitations is required by the claim language. Langley Table 13 & ¶0117: “interleukin-6”), 
the administration blood products clinical parameter comprises one or more of an amount of whole blood cells administered to the subject, amount of red blood cells (RBCs) administered to the subject, amount of packed red blood cells (pRBCs) administered to the subject, amount of platelets administered to the subject, summation of all blood products administered to the subject, or a level of total packed RBCs (Note that only one of the alternative limitations is required by the claim language. Langley Table 2: see platelet count), and 
the injury severity score clinical parameter comprises severity of infection (Langley Abstract: “determining the severity of sepsis infection by analyzing the measured values in a weighted logistic regression equation”; Langley ¶0134: “As with many current disease severity markers, the panel is likely to be especially useful when used serially in individual patients”).
However, Langley, in view of Caraviello, does not appear to explicitly teach that the injury severity is one or more of ISS or AIS of abdomen, chest, extremity, face, head, or skin.
Pertaining to the same field of endeavor, Khatri teaches that the injury severity is one or more of ISS or AIS of abdomen, chest, extremity, face, head, or skin (Note that only one of the alternative limitations is required by the claim language. Khatri pg. 50: “we used linear regression of eventual hospital-acquired infection status, injury severity score, and their interaction to predict infection Z-score as the independent variable (Table 9B)”).

Claim 55 is rejected using the same rationale as applied to claim 46 discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667